NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-1506

                    COMCAST CABLE COMMUNICATIONS, LLC,

                                                       Plaintiff-Appellee,

                                            v.

                               FINISAR CORPORATION,

                                                       Defendant-Appellant.


        David J. Silbert, Keker & Van Nest, LLP, of San Francisco, California, argued for
plaintiff-appellee. With him on the brief were Daralyn J. Durie, and Ajay S. Krishnan.

      Larry R. Laycock, Workman Nydegger, of Salt Lake City, Utah, argued for
defendant-appellant. Of counsel were Charles L. Roberts, C.J. Veverka, and David R.
Todd.

Appealed from: United States District Court for the Northern District of California

Judge William H. Alsup
                    NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2008-1506

                    COMCAST CABLE COMMUNICATIONS, LLC,

                                                    Plaintiff-Appellee,
                                           v.

                              FINISAR CORPORATION,

                                                    Defendant-Appellant.


                                  Judgment


ON APPEAL from the United States District Court for the Northern District of California

in CASE NO 3:06-CV-04206.


This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:

Per Curiam (BRYSON, CLEVENGER, and LINN, Circuit Judges.)


                            AFFIRMED. See Fed. Cir. R.36


                                         ENTERED BY ORDER OF THE COURT



DATED: April 10, 2009                     /s/ Jan Horbaly
                                         Jan Horbaly, Clerk